[Cite as State v. Jackson, 2022-Ohio-4316.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Appellee                                   :   Appellate Case No. 29452
                                                    :
 v.                                                 :   Trial Court Case No. 2021-CR-03112
                                                    :
 STEVEN A. JACKSON, II                              :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Appellant                                  :
                                                    :

                                               ...........

                                               OPINION

                            Rendered on the 2nd day of December, 2022.

                                               ...........

MATHIAS H. HECK, JR., by MICHAEL P. ALLEN, Atty. Reg. No. 0095826, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Appellee

KAREN B. GROSETH, Atty. Reg. No. 0090201, 130 West Second Street, Suite 1818,
Dayton, Ohio 45402
      Attorney for Appellant

                                              .............
                                                                                         -2-


TUCKER, P.J.



       {¶ 1} Steven A. Jackson II appeals from his conviction on one count of child

endangering in violation of R.C. 2919.22(B)(1).

       {¶ 2} Jackson contends the trial court erred in failing to dismiss the case for lack

of subject-matter jurisdiction. He reasons that the juvenile court, rather than the general

division of the common pleas court, had exclusive original jurisdiction over the charge at

issue. He also argues that the trial court erred in failing to dismiss the case based on a

statutory speedy-trial violation.

       {¶ 3} We conclude that the general division of the common pleas court possessed

subject-matter jurisdiction over the felony child-endangering charge. We also find no

violation of Jackson’s statutory right to a speedy trial. Accordingly, the trial court’s

judgment will be affirmed.

                                         I. Background

       {¶ 4} A grand jury indicted Jackson on one count of child endangering, a second-

degree felony violation of R.C. 2919.22(B)(1). He moved to dismiss the indictment,

arguing that R.C. 2151.23(A)(6) granted the juvenile court exclusive original jurisdiction.

Following a hearing, the trial court overruled Jackson’s motion. It held that R.C.

2151.23(A)(6) explicitly excluded a felony indictment from the juvenile court’s exclusive

jurisdiction.

       {¶ 5} Jackson then filed an original action seeking a writ of prohibition and a

peremptory writ in this court. He argued that the trial court patently and unambiguously
                                                                                             -3-


lacked subject-matter jurisdiction to proceed in the criminal case. We declined to issue a

peremptory writ and later dismissed the petition for a writ of prohibition. We reasoned that

multiple plausible interpretations of R.C. 2151.23(A)(6) existed and, therefore, that the

trial court did not patently and unambiguously lack jurisdiction. We noted that the trial

court was free to determine its own jurisdiction and that Jackson had an adequate remedy

by means of an appeal.

       {¶ 6} The month after our rejection of his original action, Jackson filed a motion to

dismiss the charge against him on statutory speedy-trial grounds. Resolution of the

motion turned on whether speedy-trial time ran while the original action was pending in

this court. The trial court held that Jackson’s petition for a writ of prohibition was a tolling

event under R.C. 2945.72(E) and that no speedy-trial violation had occurred.

       {¶ 7} Following the trial court’s ruling, Jackson pled no contest to the charge

against him. The trial court found him guilty and later imposed a sentence of three to four

and one-half years in prison. This appeal followed.

                                         II. Analysis

       {¶ 8} In the first of two assignments of error, Jackson challenges the trial court’s

jurisdictional ruling. He cites R.C. 2151.23(A)(6), which grants the juvenile court exclusive

jurisdiction:

       (6) To hear and determine all criminal cases in which an adult is charged

       with a violation of division (C) of section 2919.21, division (B)(1) of section

       2919.22, section 2919.222, division (B) of section 2919.23, or section

       2919.24 of the Revised Code, provided the charge is not included in an
                                                                                          -4-


       indictment that also charges the alleged adult offender with the commission

       of a felony arising out of the same actions that are the basis of the alleged

       violation of division (C) of section 2919.21, division (B)(1) of section

       2919.22, section 2919.222, division (B) of section 2919.23, or section

       2919.24 of the Revised Code[.]

(Emphasis added.)

       {¶ 9} The statute first establishes a general rule that a juvenile court has exclusive

jurisdiction over an adult charged with certain enumerated offenses. The second part of

the statute creates an exception. A juvenile court lacks exclusive jurisdiction if the charge

is included in an indictment that also charges the adult with committing a felony arising

out of the same actions that are the basis of the enumerated charge.

       {¶ 10} Jackson reads R.C. 2151.23(A)(6) to mean a juvenile court does not lose

exclusive jurisdiction unless an indictment includes one of the enumerated offenses and

also includes a second charge that is a felony arising out of the same incident. The trial

court disagreed. It reasoned:

              Here, Defendant was charged in the indictment with a felony of the

       second degree as a result of serious physical harm to the child. The court

       agrees with the State of Ohio that Defendant was charged in a single count

       felony indictment, as Defendant’s charge was included in an indictment that

       also charged him with the commission of a felony arising out of the same

       actions that are the basis of the violation in division (B)(1) of section

       2919.22. The court finds that the plain language of R.C. 2151.23(A)(6)
                                                                                           -5-


       exempts Defendant’s felony indictment from the juvenile court’s exclusive

       jurisdiction, and, thus, this court has jurisdiction over this matter. Therefore,

       Defendant’s Motion to Dismiss is OVERRULED.

October 27, 2021 Decision and Entry at 3.

       {¶ 11} In essence, Jackson reads the statute as requiring at least two charges for

a juvenile court to lose exclusive jurisdiction. As applied to the present case, he contends

the statute requires the presence of at least two felony charges. Because his indictment

contained a single felony charge, he argues that the general division of the Montgomery

County Common Pleas Court lacked jurisdiction. Conversely, the trial court reasoned that

the existence of any felony charge was enough to deprive the juvenile court of exclusive

jurisdiction.

       {¶ 12} We begin our analysis by recognizing that “Article IV, Section 4(B) of the

Ohio Constitution grants exclusive authority to the General Assembly to allocate certain

subject matters to the exclusive original jurisdiction of specified divisions of the courts of

common pleas.” State v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883, ¶ 2.

We note too that “ ‘[j]urisdiction over all crimes and offenses is vested in the court of

common pleas, general division, unless such jurisdiction specifically and exclusively is

vested in other divisions of the court of common pleas or in the lower courts.’ ” State v.

Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 25, quoting State ex rel.

McMinn v. Whitfield, 27 Ohio St.3d 4, 5, 500 N.E.2d 875 (1986).

       {¶ 13} The statute at issue here, R.C. 2151.23(A)(6), grants a juvenile court

exclusive jurisdiction over one of the enumerated charges identified therein provided it is
                                                                                          -6-


not included in an indictment that also charges a felony arising out of the same actions.

For a juvenile court to lose exclusive jurisdiction, this language may be read to require

the existence of one of the enumerated charges and “also” a separate but related felony

charge. On the other hand, the felony child-endangering charge against Jackson

technically satisfied the conditions that deprive a juvenile court of exclusive jurisdiction.

The charge against him was included in an indictment that charged the commission of a

felony arising out of the same actions that were the basis for the charge. This reading of

the statute admittedly is awkward. It is cumbersome to say Jackson’s felony child-

endangering charge arose out of the same actions that were the basis for his felony child-

endangering charge. At first blush, we might be inclined to find Jackson’s reading of the

statute to be appropriate. Upon closer examination, however, we are persuaded that the

trial court read the statute correctly and reached the right result.

       {¶ 14} The explanation for the awkward wording is traceable to the nature of the

offenses enumerated in R.C. 2151.23(A)(6). The statute begins by giving a juvenile court

exclusive jurisdiction over adults charged with violating R.C. 2919.21(C), R.C.

2919.22(B)(1), R.C. 2919.222, R.C. 2919.23(B), or R.C. 2919.24. With one exception, the

foregoing crimes exclusively are misdemeanor offenses. The exception involves child

endangering in violation of R.C. 2919.22(B)(1), which may be a misdemeanor or a felony

depending on the circumstances. Therefore, in all but one of the scenarios covered by

R.C. 2151.23(A)(6), the enumerated charge over which a juvenile court has exclusive

jurisdiction will be a misdemeanor offense. In the usual case, then, the existence of an

additional related felony charge “also” is necessary for a juvenile court to lose exclusive
                                                                                         -7-


jurisdiction. To that extent, we do not dispute Jackson’s reading of the statute.

       {¶ 15} Indeed, if the statue is read as applying to an enumerated offense that is a

misdemeanor, its interpretation involves no difficulty. In such a case, a juvenile court has

exclusive jurisdiction over the misdemeanor charge “provided the charge is not included

in an indictment that also charges the alleged adult offender with the commission of a

felony arising out of the same actions that are the basis of the alleged violation[.]” This

language only becomes awkward in the singular instance where the enumerated charge

is a felony violation of R.C. 2919.22(B)(1). On its face, the statute applies in such a

situation, but the language of R.C. 2151.23(A)(6) suggests that this scenario was not the

legislature’s primary focus when it enacted the statute. The result is an awkwardly worded

provision when applied to a felony violation of R.C. 2919.22(B)(1). Nevertheless, as the

trial court recognized, the fact remains that Jackson’s situation technically satisfied the

conditions depriving the juvenile court of exclusive jurisdiction.

       {¶ 16} In short, based on our reading of R.C. 2151.23(A)(6), we conclude that an

enumerated misdemeanor charge must be accompanied by a related felony charge for a

juvenile court to lose exclusive jurisdiction. However, the key to a juvenile court losing

exclusive jurisdiction is the existence of an indictment charging a felony, not necessarily

the existence of multiple charges. As explained above, in all but one of the charging

scenarios envisioned by R.C. 2151.23(A)(6), multiple charges in fact will be necessary

because the enumerated charge is a misdemeanor. However, where the enumerated

charge itself is felony child endangering in violation of R.C. 2919.22(B)(1), we do not read

R.C. 2151.23(A)(6) as requiring the existence of a second felony charge arising out of the
                                                                                          -8-


same incident.

       {¶ 17} In reaching our conclusion, we find Jackson’s reliance on State v. Kohr, 5th

Dist. Licking No. 2008 CA 00147, 2009-Ohio-5297, to be unpersuasive. In Kohr, the

appellant was charged with felony child-endangering violations of R.C. 2919.22(B)(1) and

with felony violations of R.C. 2919.22(A), another child-endangering provision. Noting that

the appellant had been charged with these other felonies, which arose out of the same

actions that were the basis of the R.C. 2919.22(B)(1) charges, the Fifth District held that

the juvenile court did not have exclusive jurisdiction.1

       {¶ 18} Although we agree with Kohr, it does not address the scenario before us.

The fact that the appellant in Kohr had been charged with felony violations of R.C.

2919.22(B)(1) and with felony violations of R.C. 2919.22(A) perhaps made it easier to

resolve than Jackson’s case. But Kohr does not stand for the proposition that the

existence of felony charges under two different statutes is required where the enumerated

charge is felony child endangering in violation of R.C. 2919.22(B)(1). Kohr cannot stand


1 By the same token, we are equally unpersuaded by the State’s reference to State v.
Middleton, 2d Dist. Greene No. 2019-CA-22, 2020-Ohio-1308. In Middleton, we cited R.C.
2151.23(A)(6) and held that the juvenile court, rather than the municipal court, had
exclusive subject-matter jurisdiction where child endangering in violation of R.C.
2919.22(B)(1) and other charges against the appellant all were misdemeanors. In the
course of our ruling, we characterized R.C. 2151.23(A)(6) as “exempting a felony
indictment from the juvenile court’s exclusive jurisdiction.” Id. at ¶ 29. Although the State
cites this language, Middleton did not involve a felony indictment and contained no
analysis of that issue. The State also cites language in State v. Hale, 12th Dist. Butler No.
CA93-04-065, 1993 WL 471492, *1 (Nov. 15, 1993), recognizing that a “juvenile court
does not have jurisdiction over felony child endangering charges brought under R.C.
2919.22(B)(3).” But R.C. 2919.22(B)(3) is not one of the enumerated offenses identified
in R.C. 2151.23(A)(6) over which a juvenile court ever may have jurisdiction. Therefore,
the Twelfth District’s observation that a juvenile court lacks jurisdiction over a felony
charge alleging a violation of R.C. 2919.22(B)(3) is unremarkable and adds nothing to our
analysis.
                                                                                              -9-


for that proposition because the Fifth District was not confronted with a case involving a

single charge of felony child endangering in violation of R.C. 2919.22(B)(1).

       {¶ 19} Finally, we do not dispute Jackson’s argument that R.C. 2151.23(A)(6) must

be construed strictly against the State. See R.C. 2151.01(A) (recognizing that sections of

Revised Code Chapter 2151 “providing for the criminal prosecution of adults” are not

subject to liberal interpretation and construction). We also do not dispute his axiomatic

assertion that legislation means what it says and that we cannot alter a statute to reach

what we believe is a more logical result. But our reading of the statute gives meaning to

every word and also gives effect to what we believe is the legislative intent. Accordingly,

we overrule the first assignment of error.

       {¶ 20} In his second assignment of error, Jackson contends the trial court erred in

failing to dismiss his case based on a statutory speedy-trial violation.2 The narrow issue

presented is whether his petition for a writ of prohibition in this court tolled speedy-trial

time in his criminal case. If speedy-trial time was tolled while the petition was pending,

then there was no violation. If the pendency of the petition did not toll speedy-trial time,

then a statutory violation occurred.

       {¶ 21} The right to a speedy trial is guaranteed by the Sixth and Fourteenth

Amendments to the United States Constitution and Section 10, Article I of the Ohio



2  In his appellate brief, Jackson argues a violation of his statutory speedy-trial right and
his constitutional right to a speedy trial. We note, however, that his March 21, 2022 motion
to dismiss based on a speedy-trial violation was predicated solely on a statutory speedy-
trial violation. Jackson did not allege a violation of his constitutional right to a speedy-trial
below, and the trial court did not address that issue in its March 25, 2022 ruling.
Accordingly, we will limit our analysis to whether the trial court erred in finding no violation
of Jackson’s statutory right to a speedy trial.
                                                                                             -10-


Constitution. This constitutional mandate has been codified in R.C. 2945.71, which

designates specific time limits for bringing a defendant to trial. As relevant here, a

defendant charged with a felony must be brought to trial within 270 days of arrest. R.C.

2945.71(C)(2). Each day that a defendant is held in jail in lieu of bail counts as three days

when computing this time. R.C. 2945.71(E). This means a defendant held in jail must be

brought to trial within 90 days of arrest. Speedy-trial time may be tolled by certain events

delineated in R.C. 2945.72. Compliance with the speedy-trial statutes is mandatory, and

they “must be strictly construed against the state.” State v. Cox, 12th Dist. Clermont No.

CA2008-03-028, 2009-Ohio-928, ¶ 12. “The rationale supporting speedy-trial legislation

is to prevent inexcusable delays caused by indolence within the judicial system.” State v.

Sanchez, 110 Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, ¶ 8. “Review of a

speedy-trial claim involves a mixed question of law and fact. Therefore, we defer to the

trial court's factual findings if they are supported by competent, credible evidence, but we

review the application of the law to those facts de novo.” State v. Long, 163 Ohio St.3d

179, 2020-Ohio-5363, 168 N.E.3d 1163, ¶ 15.

       {¶ 22} In the present case, Jackson was held in jail upon his arrest. He did not

waive his right to a speedy trial. Therefore, he was required to be brought to trial within

90 days unless tolling events occurred. Although the 90-day requirement was exceeded,

the trial court found that speedy-trial time was tolled during the pendency of Jackson’s

motion to dismiss for lack of subject-matter jurisdiction, his petition for a writ of prohibition

in this court, and his motion to dismiss on speedy-trial grounds. Jackson does not dispute

that his two motions to dismiss in the trial court tolled speedy-trial time. The issue on
                                                                                             -11-


appeal is whether his petition in this court tolled speedy-trial time.

       {¶ 23} The trial court found speedy-trial time tolled on November 5, 2022, the date

Jackson filed a petition for a writ of prohibition in this court arguing that the trial court

patently and unambiguously lacked jurisdiction to proceed on his criminal indictment. The

trial court held that speedy-trial time resumed running on February 7, 2022, when this

court dismissed the petition.3 Excluding the foregoing time period, the trial court found

that only 72 days of speedy-trial time had elapsed when Jackson filed his motion alleging

a speedy-trial violation.4

       {¶ 24} Upon review, we see no error in the trial court’s resolution of the issue. In

finding speedy-trial time tolled by the petition for a writ of prohibition, the trial court cited

R.C. 2945.72(E), which extends the time within which an accused must be brought to trial

by “[a]ny period of delay necessitated by reason of a plea in bar or abatement, motion,

proceeding, or action made or instituted by the accused.” Jackson’s petition for a writ of

prohibition to compel the trial court not to proceed on his criminal indictment qualified as

a “proceeding” or “action” instituted by the accused. Jackson stresses that the petition

was a separate civil matter and not part of his criminal case. The fact remains, however,


3  We note that the trial court held a scheduled pretrial conference with the parties on
February 2, 2022. During that conference, it orally continued the scheduled trial date on
its own motion due to the pending petition for a writ of prohibition. See February 2, 2022
Transcript at p. 3-4. By that date, however, speedy-trial time already would have expired
if the filing of Jackson’s petition itself did not toll the time.
4 The trial court counted 20 days of speedy-trial time from Jackson’s arrest through the

filing of his motion to dismiss for lack of subject-matter jurisdiction, nine days from its
ruling on his motion to dismiss through the filing of his petition for a writ of prohibition, and
43 days from our dismissal of his petition through the filing of his motion to dismiss on
speedy-trial grounds, for a total of 72 speedy-trial days elapsed. Jackson then entered
his no-contest plea on March 28, 2022, three days after the trial court overruled his motion
to dismiss on speedy-trial grounds.
                                                                                            -12-


that it was an original “action” he instituted against the trial court. Notably, R.C. 2945.72(E)

does not specify that the motion, proceeding, or action must be filed in an accused’s

criminal case. It simply refers to a motion, proceeding, or action instituted by an accused.

If anything, the unqualified reference to an accused instituting an “action” or “proceeding”

implicitly suggests the existence of something external to the criminal case itself.

       {¶ 25} In our view, the only real question is whether there was a period of delay

“necessitated” by Jackson’s petition. Jackson correctly points out that we did not order a

stay of his criminal case pending our disposition of his petition and that, technically

speaking, nothing prohibited the trial court from exercising its jurisdiction while he

simultaneously challenged its existence. Nevertheless, Ohio courts have taken a broad

view of actions by an accused that “necessitate” a delay in criminal proceedings. In

Sanchez, 110 Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, for example, the Ohio

Supreme Court held that a defendant’s motion in limine necessitated a delay without

requiring any real showing that the motion “diverted the prosecutor’s attention” or “caused

a delay in the proceedings.” Id. at ¶ 26. In fact, the Ohio Supreme Court opined that R.C.

2945.72(E) “does not require a showing that a motion caused delay before the running of

speedy-trial time may be suspended.” Id. at ¶ 24. Other Ohio appellate districts have

accepted without analysis that a petition for a writ of prohibition tolls speedy-trial time in

a defendant’s criminal case. See State v. Brown, 6th Dist. Erie No. E-88-13, 1989 WL

25542, *7 (Mar. 17, 1989); State v. Murphy, 12th Dist. Clinton No. 2006-02-005, 2007-

Ohio-2068, ¶ 17; see also State v. Williams, 38 Ohio St.3d 346, 355, 528 N.E.2d 910

(1988) (holding that a criminal defendant’s successful motion to waive a special venire
                                                                                               -13-


“was the action made by the accused which necessitated the period of delay, during which

the state sought a writ of mandamus reversing the trial court’s decision granting that

motion”).5

       {¶ 26} Here we agree with the trial court that Jackson’s original action seeking a

writ of prohibition necessitated a delay in his criminal case within the meaning of R.C.

2945.72(E). After unsuccessfully seeking dismissal of the felony charge against him for

lack of jurisdiction, Jackson haled the trial court judge into this court, insisting that the trial

court patently and unambiguously lacked jurisdiction to proceed on the indictment.

Although the Ohio Supreme Court made clear in Sanchez that a motion or action instituted

by an accused need not actually divert a prosecutor’s or a trial court’s attention away from

a criminal case to necessitate a delay, Jackson scarcely could have been surprised that

compelling the trial court to defend its own jurisdiction in this court would divert judicial

attention away from his criminal case.

       {¶ 27} Jackson’s petition in this court also made evident that he did not want the

trial court to proceed in the criminal case and, in fact, that he believed the trial court

unambiguously lacked authority to do so. Having adopted that posture in his original

action, it seems disingenuous for him to complain that the trial court did not proceed

expeditiously with his criminal case while he actively opposed its power to do so. As noted

above, the speedy-trial statute’s purpose is “to prevent inexcusable delays caused by

indolence within the judicial system.” Sanchez at ¶ 8. “Indolence” has been defined as an


5 We note that the U.S. Sixth Circuit Court of Appeals later affirmed a grant of habeas
corpus relief on other grounds and vacated the defendant’s death sentence in Williams v.
Anderson, 460 F.3d 789 (2006). The Sixth Circuit’s habeas decision had nothing to do
with the Ohio Supreme Court’s speedy-trial analysis.
                                                                                        -14-


“inclination   to   laziness”   or   “sloth.”   See   Merriam-Webster   online   dictionary,

https://www.merriam-webster.com/dictionary/indolence. We see no basis for attributing

the delay occasioned by Jackson’s unsuccessful petition to laziness or slothfulness by

the trial court. Even stating the proposition demonstrates its absurdity. Accordingly, the

second assignment of error is overruled.

                                            III. Conclusion

       {¶ 28} Having overruled Jackson’s two assignments of error, we affirm the

judgment of the Montgomery County Common Pleas Court.

                                        .............

WELBAUM, J. and LEWIS, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Michael P. Allen
Karen B. Groseth
Hon. Mary Katherine Huffman